                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 17-57-GF-BMM
                                                         CV 19-41-GF-BMM
            Plaintiff/Respondent,

      vs.                                    ORDER DENYING § 2255 MOTION
                                              AND DENYING CERTIFICATE
TIMOTHY ALLEN WEAVER,                             OF APPEALABILITY

            Defendant/Movant.


      Defendant/Movant Timothy Weaver filed a motion to vacate, set aside, or

correct his sentence on May 12, 2019. See Mot. § 2255 (Doc. 95). Following a

brief explanation of the motion’s deficiencies, see Order (Doc. 97), Weaver filed

an amended motion on August 21, 2019, see Am. § 2255 Mot. (Doc. 98).

      The transcripts of the change of plea hearing, held January 30, 2018, and the

sentencing hearing, held May 29, 2018, are needed to decide the issues that

Weaver presents. The United States will be required to order these transcripts for

the record and to deliver a copy to Weaver. See 28 U.S.C. § 753(f).

      A grand jury indicted Weaver on 65 counts of sexual exploitation of a child

in violation of 18 U.S.C. § 2251(a) (Counts 1–65). The grand jury indicted Weaver

and his common-law wife, Michelle Andra Joyner, on nine counts of sexual

exploitation of another child in violation of 18 U.S.C. § 2251(a) (Counts 66–74).
                                         1
Finally, the grand jury indicted Weaver on two counts of receipt of child

pornography in violation of 18 U.S.C. § 2252(a)(2) (Counts 75 and 76). See

Indictment (Doc. 1) at 2–8. If convicted on any of Counts 1–74, Weaver would be

sentenced to at least 15 years in prison and up to 30 years. If convicted on Counts

75 or 76, he would be sentenced to at least five years in prison and up to 20 years.

Any count could be imposed to run consecutive to the other counts. See 18 U.S.C.

§§ 2251(e), 2252(b)(1), 3584(a), (b).

      Weaver agreed to plead guilty to Counts 1, 67, and 75 and to forfeit the

eMachines computer, Polaroid tablet, and Microsoft cellular telephone and

MicroSDHC media card found at his residence. The United States agreed to

dismiss Counts 2–66, 68–74, and 76 and conditionally agreed to recommend a

three-level downward adjustment for acceptance of responsibility. See Plea

Agreement (Doc. 55) at 2–5 ¶¶ 2–4, 8 ¶ 6. Count 1 alleged that, on July 10, 2011,

he caused Jane Doe to engage in sexually explicit conduct for the purpose of

producing a visual depiction of the conduct. Count 67 alleged that he and Joyner

together did the same on June 26, 2016. Count 75 alleged that Weaver received,

between March 30, 2010, and April 18, 2016, a depiction of the same sort

involving a child other than Jane Doe. See Indictment at 2, 7–8.

      On May 29, 2018, the Court sentenced Weaver to serve 360 months in

prison on Counts 1 and 67, concurrent, and 140 months on Count 75, consecutive,
                                          2
for a total term of 500 months, to be followed by a life term of supervised release.

See Judgment (Doc. 86) at 2–3. Weaver did not appeal. He timely filed his § 2255

motion on May 12, 2019. See Mot. § 2255 (Doc. 95) at 11.

      To warrant further proceedings under § 2255, Weaver must allege facts

supporting an inference that counsel’s performance was unreasonable and that, but

for that unreasonable performance, Weaver might have obtained a better outcome.

See Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).

      Weaver alleges that counsel failed to investigate his home and so counsel

did not realize “we had no internet to download the images in question.” He

claims as follows:

      Computer was b[]ought used with images in question on it. So we
      tried to delete them off. But since electricity was from a generator,
      they would return whe[n] computer reset. Images w[]ere of non-nude
      art photos, not child p[or]nography. So we kept computer. If this
      would have come to li[ght], it would have took receipt of child
      pornography off the charges, or at least narrowed charges down.1

Am. § 2255 Mot. (Doc. 98) at 3; see also Mot. § 2255 (Doc. 95) at 5.

      In other words, Weaver alleges that the eMachines computer held artistic,

non-pornographic images of children at the time that he bought it. He claims that

he tried to delete the images, they returned, because he was using electricity from a

generator. Weaver decided to keep the computer anyway, because the images were

not pornographic in his opinion.
1
       Brackets show what the Court understands Weaver to say.
                                            3
      By contrast, at the change of plea hearing, Weaver admitted that he had

downloaded child pornography. Before sentencing, counsel also checked again on

the nature of the images in question. As the sentencing transcript will show, he

withdrew at sentencing the objections that he had previously preserved. See Def.

Sentencing Mem. (Doc. 80) at 4–5; Minutes (Doc. 84). Everyone involved with

the case knew the family group was living “off the grid.” See, e.g., Forensic Eval.

Report (Doc. 49) at 1; Presentence Report ¶¶ 77, 105–106. The family did not

move to Dearborn until 2014, see Presentence Report ¶ 74, and Weaver pled guilty

to receiving child pornography between March 2010 and April 2016. Weaver’s

new allegation prove unworthy of belief in light of the record and does not warrant

further proceedings. See United States v. Withers, 638 F.3d 1055, 1062–63 (9th

Cir. 2011).

      Weaver also alleges that counsel did not tell him that he could plead guilty

to one charge, but not others. Weaver pled guilty to three out of 76 counts.

Weaver knew the elements of Counts 1 and 67 differed from the elements of Count

75. See, e.g., Plea Agreement (Doc. 55) at 3–5. His statements at the change of

plea hearing met the elements of each charge. This allegation, like the previous

one, proves unworthy of belief in light of the record.

      Weaver claims that counsel provided ineffective assistance by not

investigating evidence, by not filing an appeal, and by not returning
                                          4
communications after court. See Am. § 2255 Mot. (Doc. 98) at 3; see also Mot. §

2255 (Doc. 95) at 4. Weaver was previously advised of the elements of an

ineffective assistance claim and the nature of the facts he must specify. See Order

(Doc. 97) at 1–2. He has not alleged facts supporting an inference either that

counsel performed unreasonably or that a better outcome was realistically possible.



      None of Weaver’s claims warrants further consideration or development.

He has not made a showing of any substance that he was denied a constitutional

right. See 28 U.S.C. § 2253(c)(1); Gonzalez v. Thaler, 565 U.S. 134, 140–41

(2012). His motion and a certificate of appealability will be denied.


      Accordingly, IT IS ORDERED:

      1. Pursuant to 28 U.S.C. § 753(f), the Court CERTIFIES that the transcript

of the change of plea hearing, held January 30, 2018, and the sentencing hearing,

held May 29, 2018, are needed to decide the issues Weaver presents.

      2. The United States shall immediately order the transcripts of those

hearings for the Court’s file and deliver copies to Timothy Allen Weaver, BOP

#16906-046, USP Tucson, U.S. Penitentiary, P.O. Box 24550, Tucson, AZ 85734.

      3. Weaver’s motion and amended motion to vacate, set aside, or correct the

sentence under 28 U.S.C. § 2255 (Docs. 95, 98) are DENIED.

                                         5
      4. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Weaver files a Notice of Appeal.

      5. The Clerk of Court shall ensure that all pending motions in this case and

in CV 19-41-GF-BMM are terminated and shall close the civil file by entering

judgment in favor of the United States and against Weaver.

      DATED this 28th day of August, 2019.




                                         6
